Citation Nr: 0639827	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active service from April 1981 to December 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Oakland 
Regional Office (RO) of the Department of Veterans Affairs.  

In his February 2005 substantive appeal, the veteran 
requested a Board hearing.  In February 2006, he failed to 
report for his scheduled Travel Board hearing and good cause 
has not been shown for his failure to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
A February 1993 treatment record from Placer County Mental 
Health Services indicated that the veteran had undergone 
earlier treatment for his psychiatric disorder; however, 
earlier treatment records have not been associated with the 
claims file.  As such records may have some bearing on the 
veteran's claim, such records should be secured.  In his 
October 2003 claim, the veteran indicated that Dr. P. S., 
from Cirby Hills Hospital, provided relevant treatment from 
1984 to the present; such records have not been associated 
with the claims file.  As these records fall within one year 
of the veteran's separation from service, they may have some 
bearing on the veteran's claim, and should be secured.  

In his notice of disagreement and in his Form 9, the veteran 
claimed that a letter from LTC J. F., dated December 2, 1982, 
indicated that he was relieved as the Provost Marshals driver 
due to the fact that a more mentally alert person was 
preferred for this position.  The veteran also indicated that 
this letter was a supporting document in his discharge 
proceedings.  This letter has not been associated with the 
claims file.  It does not appear that an attempt has been 
made to specifically obtain a copy of this alleged letter.  

An August 2003 treatment record from Placer County Systems of 
Care specifically noted that the veteran had a mental 
breakdown during his military service.  As the treatment 
provider did not have access to the veteran's claims file and 
did not provide an explanation for this notation, a VA 
examination is indicated.  

Finally, it should be ensured that the appellant has been 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date for the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
provide a list of all health care 
providers and medical examiners that 
have treated or examined him for a 
psychiatric disorder (and any necessary 
releases) since his discharge from 
service.  The RO/AMC should obtain 
complete records (those not already in 
the claims file) of all examinations 
and treatment from all the sources 
identified, specifically including but 
not limited to Placer County Mental 
Health Services, Dr. P. S., and Cirby 
Hills Hospital.  

3.  The RO/AMC should also give the 
veteran the opportunity to submit any 
copy of the December 2, 1982 letter from 
LTC J. F.  The RO/AMC should also 
undertake any and all further development 
action suggested by the evidence of 
record as necessary.  The RO/AMC should 
contact NPRC to obtain a complete copy of 
the veteran's 201 file, including the 
December 2, 1982 letter from LTC J. F.  
If NPRC is unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the 
RO/AMC should conduct follow-up inquiries 
accordingly.  If such information is not 
available from any source, it should be 
so noted in the record. 

4.  The veteran should then be examined 
by a psychiatrist to ascertain the 
nature and likely etiology of his 
psychiatric disability(ies), including 
schizophrenia.  His claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically opine 
whether it is at least likely as not 
that any current psychiatric disorder, 
including schizophrenia had its onset 
in or is otherwise related to the 
veteran's military service.  The 
examiner should explain the rationale 
for any opinion given.

5.  After completion of the above (and 
any additional development suggested by 
the results of that requested above), the 
RO/AMC should review the claim.  If it 
remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


